Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Health Revenue Assurance Holdings, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof, I, Todd Willis, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The quarterly report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and 2. The information contained in the quarterly report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Todd Willis Todd Willis Chief Executive Officer (Principal Executive Officer) Dated: May 20, 2014 In connection with the quarterly report of Health Revenue Assurance Holdings, Inc. (the “Company”) on Form 10-Q for the quarter ended March 31, 2014, as filed with the Securities and Exchange Commission on the date hereof, I, Gina Hicks, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The quarterly report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and 2. The information contained in the quarterly report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Gina Hicks Gina Hicks Chief Financial Officer (Principal Financial Officer) Dated: May 20, 2014
